Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
          Group I, claim(s) 1, 3-16 and 21, drawn to a method of detecting a disease-specific marker.
          Group II, claim(s) 2 and 17-20 and 22, drawn to a method of detecting an antiviral antibody.
          The inventions listed as groups I-II do not relate to a single general inventive Concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons.  Group I is a method of detecting a disease-specific marker whereas Group II is a method of detecting an antiviral antibody.  Group I requires an antibody for detection of a disease-specific marker and Group II does not require this limitation.  Group II requires an antigen for detecting an antiviral antibody and Group I does not require this limitation.  Therefore, there are two different methods with different purposes and different steps.  Under Rule 13 Applicant is entitle to one product, one method of making and one method of using.
                    Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.